                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 17-cv-01580-PAB-SKC

DELMART E.J.M. VREELAND, II,

             Plaintiff,
v.

SUSAN M. TIONA,
ROBERT MAGNUSON, M.D.,
CELIA RIFE, R.N.,
KATHY MICKEY, and
TEJINDER SINGH, PA/NP,

             Defendants.


                                         ORDER


      This matter is before the Court on plaintiff’s Objection to ECF 456 Issued on

2/26/2021 but not Received Until 3/5/2021 [Docket No. 458]. Defendants Correctional

Health Partners (“CHP”), Jeff Archambeau, and Sunsiray Tateosian (collectively, “CHP

defendants”) have filed a response [Docket No. 463].

I. BACKGROUND

      On May 29, 2020, the Court dismissed CHP defendants from this case and

dismissed all claims against Celia Rife (“Rife”) except for one. Docket No. 394 at 12-

13; Docket No. 355 at 16. Despite the fact that CHP defendants were dismissed, on

November 30, 2020 plaintiff filed a motion to compel discovery from the Colorado

Department of Corrections (“CDOC”) defendants, CHP defendants, and Rife. Docket

No. 435. The assigned magistrate judge denied this motion as to CHP defendants and

Rife, noting that in order to grant plaintiff’s motion the Court would have to amend the
dismissal orders because (1) CHP defendants were dismissed from this case, and (2)

all but one claim against Rife was dismissed. Docket No. 456 at 1. The magistrate

judge also noted that plaintiff’s motion relied on the argument that his previous counsel

was ineffective, which is an argument that the magistrate judge and the Court have both

considered and rejected as a basis for relief on several occasions. Id.

       Plaintiff objects that (1), although the CHP defendants have been dismissed, the

CHP defendants withheld information relevant to the case which could have helped

plaintiff defeat the CHP defendants’ motion for summary judgment, and (2) Rife never

participated in discovery and her duty to provide discovery and supplement her

disclosures “goes all the way . . . to the actual day of trial.” Docket No. 458 at 2-3.

       Because the issues in the discovery dispute are non-dispositive, the Court will

review the magistrate judge’s order under a “clearly erroneous or contrary to law”

standard. See 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a). Under this standard of

review, a magistrate judge's finding should not be rejected merely because the Court

would have decided the matter differently. See Anderson v. City of Bessemer, 470 U.S.

564, 573 (1985). A district court must affirm a magistrate judge's decision unless “‘on

the entire evidence[, the district court] is left with the definite and firm conviction that a

mistake has been committed.’” Ocelot Oil Corp. v. Sparrow Indus., 847 F.2d 1458,

1464 (10th Cir. 1988) (quoting United States v. U.S. Gypsum Co., 333 U.S. 364, 395

(1948)).




                                               2
II. ANALYSIS

       A. CHP defendants

       Plaintiff argues that the CHP defendants did not supplement their discovery

disclosures and this failure prevented plaintiff from defeating their motion for summary

judgment. Docket No. 458 at 2. However, as the magistrate judge noted, the CHP

defendants have been dismissed from this case. Docket No. 456 at 1.

       Rule 37(a)(3)(A) states that, “[i]f a party fails to make a disclosure required by

Rule 26(a), any other party may move to compel disclosure and for appropriate

sanction.” Plaintiff’s motion is a motion to compel discovery and argues that CHP

defendants failed to produce any supplemental disclosures. Docket No. 435 at 9-10.

The fact that the CHP defendants have been dismissed affects their discovery

obligations:

       [t]he discovery rules distinguish between parties to litigation and
       non-parties. Some rules permit discovery only from parties. Others
       permit discovery from non-parties, but impose additional burdens for
       obtaining such discovery . . . .

       Similarly, any person may be required to produce documents and any
       property may be inspected. See Rule 34. If the person is not a party to
       the litigation, the party seeking such discovery must utilize a subpoena to
       compel such discovery. See Rule 34(c).

Harco Nat’l Ins. Co. v. Sleegers Eng’g, Inc., 2014 WL 5421237, at *3 (E.D. Mich. Oct.

22, 2014) (quoting Blazek v. Cap. Recovery Assocs., Inc., 222 F.R.D. 360, 361 (E.D.

Wisc. 2004)). A defendant who has been dismissed from a case is considered a non-

party for discovery, even if final judgment has not been entered under Rule 54 with

respect to the party. Simon v. Taylor, 2014 WL 6633917, at *20-22 (D.N.M. Nov. 18,



                                             3
2014); see also Treppel v. Biovail Corp., 233 F.R.D. 363, 369 (S.D.N.Y. 2006)

(“Defendants who have been dismissed with prejudice from a case need no longer

respond to discovery requests served upon them when they were parties to the

litigation.”). CHP defendants thus have no obligation to respond to earlier discovery

requests.

       Plaintiff’s argument that CHP defendants withheld discovery that could have

defeated summary judgment is unsupported and speculative. The Court also notes

that, if plaintiff required additional discovery to respond to CHP defendants’ motion for

summary judgment, he could have filed a Rule 56(d) motion. Because a motion to

compel is an improper vehicle to obtain discovery from a previously dismissed party,

the Court finds no clear error in the magistrate judge’s denial of plaintiff’s motion to

compel discovery from CHP defendants. Therefore, the Court overrules plaintiff’s

objection.

       B. Rife

       Plaintiff’s motion to compel argues that Rife has ignored all discovery obligations

and refused to communicate with him. Docket No. 435 at 8-9. Rife filed a response

stating that counsel for Rife has not refused to communicate with plaintiff, plaintiff never

served Rife with written discovery requests, and discovery closed over a year ago and

should not be reopened. Docket No. 438 at 4-7. Rif e’s response includes

correspondence between plaintiff and Rife’s counsel wherein plaintiff acknowledges

that discovery was closed, but that plaintiff’s previously retained counsel (who plaintiff

fired for alleged mental incompetence) failed to conduct discovery with Rife. Docket

No. 438-1 at 2. Rife’s counsel responded to plaintiff on April 14, 2020 that he opposed

                                              4
reopening discovery. Docket No. 438-2 at 1. Plaintiff nevertheless did not file his

motion to compel until November 30, 2020.

      The magistrate judge denied plaintiff’s motion to compel because doing so would

require amendment of the Court’s order dismissing all but one claim against Rife.

Docket No. 456 at 1. Plaintiff objects to the magistrate judge’s order by arguing again

that Rife never participated in discovery, Rife ignored requests for depositions and

documents, and that Rife has a continuing obligation to supplement her disclosures.

Docket No. 458 at 2-3.

      The Federal Rules of Civil Procedure do not provide a strict deadline for filing a

motion to compel, but most courts look to the discovery deadlines to determine whether

a motion to compel is timely. See Craig-Wood v. Time Warner N.Y. Cable LLC, 549 F.

App’x 505, 508 (6th Cir. 2014) (unpublished) (finding district court did not abuse

discretion in denying motion to compel discovery of certain compact discs when

employee did not seek their production prior to discovery deadline and CDs were

identified in documents in employee's possession); Days Inn Worldwide, Inc. v. Sonia

Invs., 237 F.R.D. 395, 397-98 (N.D. Tex. 2006) (collecting cases) (finding motion to

compel untimely when filed two weeks after discovery deadline, even though filed on

day of scheduling order deadline for all motions). Courts also consider:

      (1) the length of time since the discovery deadline expired; (2) the length
      of time that the moving party has known about the discovery; (3) whether
      the discovery deadline has been extended; (4) the explanation for the
      tardiness or delay in filing the motion to compel; (5) whether dispositive
      motions have been scheduled or filed; (6) the age of the case; (7) any
      prejudice to the party from whom the discovery is being sought; and (8)
      any disruption of the court's schedule.

Betts v. Work Zone Traffic Control, Inc., No. 16-cv-01890-CMA-MJW, 2017 WL

                                            5
3424996, at *1 (D. Colo. Aug. 9, 2017). In this case, the factors indicate that plaintiff’s

motion is untimely.

       Rife filed a motion for summary judgment on April 3, 2019, Docket No. 285,

which the Court granted in part on May 29, 2020. Docket No. 394. Rife filed a

declaration in support of her motion for summary judgment providing her recollections

of the medical appointment in question. Docket No. 438 at 7. Plaintiff acknowledged

that the discovery deadline had passed with respect to Rife. Docket No. 438-1 at 2.

Plaintiff’s stated reason for the delay in requesting the discovery is the mental

incapacity of his prior counsel; however, the Court granted counsel’s motion to withdraw

on February 25, 2020, Docket No. 360, and plaintiff did not file this motion to compel

until November 30, 2020. Docket No. 435. W hile plaintiff argues that he requested

depositions and documents and Rife’s counsel ignored these requests, plaintiff

provides no evidence of this. See Docket No. 458 at 2-3. Moreover, Rife’s counsel

states that he responded to the only communication he has received from plaintiff.

Docket No. 438 at 4.

       The Court finds that plaintiff’s motion to compel is untimely and overrules his

objection to the magistrate judge’s order.

III. CONCLUSION

       For the foregoing reasons, it is




                                             6
      ORDERED that plaintiff’s Objection to ECF 456 Issued on 2/26/2021 But Not

Received Until 3/5/2021 [Docket No. 458] is OVERRULED.



      DATED June 3, 2021.

                                      BY THE COURT:



                                      PHILIP A. BRIMMER
                                      Chief United States District Judge




                                        7
